Exhibit MHII GUARANTEE MHII GUARANTEE, dated as of October 31, 2007, made by Marshall Holdings International, Inc., with its principal place of business at 2555 East Washburn Road, North Las Vegas, Nevada 89081 (the “Guarantor”), in favor of the Purchasers signatories (the “Purchasers”) to that certain Purchase Agreement, dated as of the date hereof, between D. L. Claire Capital, Inc., a Delaware corporation with its principal business address at 60 East 42nd Street, Suite 3405 (the “Company”) and the Purchasers. W I T N E S S E T H: Whereas, pursuant to that certain Purchase Agreement, dated as of the date hereof, by and between the Company and the Purchasers (the “Purchase Agreement”), the Company has agreed to sell and issue to the Purchasers, and the Purchasers has agreed to purchase from the Company the Company’s 12% Secured Promissory Note, due May 1, 2008 (the “Note”), subject to the terms and conditions set forth therein; and Whereas, Guarantor will directly benefit from the extension of credit to the Company represented by the issuance of the Note; and NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to enter into the Purchase Agreement and to carry out the transactions contemplated thereby, Guarantor hereby agrees with the Purchasers as follows: 1.
